—Order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about March 23, 1999, which held plaintiffs order to show cause seeking a preliminary injunction in abeyance pending a fact-finding hearing to determine plaintiffs entitlement to such relief, unanimously affirmed, without costs.
The court properly exercised its discretion in ordering a fact-finding hearing since the parties’ averments reveal that the facts pertinent to assessing the likelihood of plaintiffs success on the merits in this forfeiture proceeding are disputed (see, Morgenthau v Young, 204 AD2d 118; Dillon v Schiavo, 114 AD2d 924, lv dismissed 67 NY2d 605).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Rosenberger, J. P., Williams, Saxe and Buckley, JJ.